Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 10, 12-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (WO 2016041289 A1).
Regarding claim 1, Su teaches an air conditioner, comprising
A fan (Figure 1: 50), an air blowing plane of the fan being an air blowing surface (Figure 1: front plate 15 defines a plane perpendicular to airflow, i.e. an air blowing plane, and is an air blowing surface because it directs air blowing),
The fan having a central axis and the central axis being perpendicular to the air blowing surface (Figure 1: The central axis of the fan is the rotational center of the fan, which is perpendicular to 60);
A separating plate configured to separate a compressor and a heat exchanger of the air conditioner (Figure 1: 21); and
An asymmetric heat exchanger (Figure 1: 30, see 31 vs. 33), comprising a first side plate disposed comparatively away from the separating plate (Figure 1: 31) and a second side plate disposed comparatively adjacent to the separating plate (Figure 1: 33);
Wherein in a cross section of the heat exchanger, an included angle α is formed between the separating plate and the air blowing surface (Figure 1: angle opposite γ on 21 measured to a line parallel to 15), an included angle β is formed between the second side plate and a normal line of the air blowing surface (Figure 1: angle on the other side of the normal defining γ and between 33 and the normal line), and an included angle γ is formed between the separating plate and the normal line of the air blowing surface (see Figure 1: γ ), when α is less than or equal to a preset angle, β ≤ γ, when α is greater than the preset angle, β > γ, and an included angle θ is formed between the first side plate and the normal line of the air blowing surface, where θ ≥ β (see Figure 1. Note that Su discloses α of Figure 1 (not α as claimed) as between 90° and 100°, β of Figure 1 (not β as claimed) as between 97° and 110° and γ as 5° to 14°).
If γ is 14°, then α is equal to a preset angle of 76°. In this instance, β as claimed can be from 7° to 20° and satisfy the [15° 35°] range of Su. 7° is less than 14° and therefore the β ≤ γ condition is satisfied. If γ is 5°, then α is 85°, which is greater than 76°. In this instance, β as claimed can be from 10° to 20° to satisfy the [15° 35°] range of Su. All β as claimed in this instance are greater than γ, thereby satisfying the condition of claim 1. In Figure 1, α can vary from 90° to 100°. Therefore, θ as claimed can vary from 0° to 10° in Su. At 10°, it is equal to β as claimed, and therefore the conditions of claim 1 are satisfied. At 7°, θ satisfies the θ ≥ β condition of β ≤ γ.
Regarding claim 2, Su teaches all of the limitations of claim 1, wherein
A range of the preset angle is between 55° and 80° (γ can be a range from 10° to 14° and this makes α as claimed 76° to 80°, which is between 55° and 80°).
Regarding claim 6, Su teaches all of the limitations of claim 1, wherein
The heat exchanger further comprises an intermediate straight section (Figure 1: 32) connected between the first side plate and the second side plate (Figure 1: 31-33), and a middle position of the intermediate straight section is located in the central axis (Figure 1: 32).
Regarding claim 7, Su teaches all of the limitations of claim 6, wherein
A first arc section is disposed at a joint of the intermediate straight section and the first side plate (Figure 1: α); a rounded corner of the first arc section is a first rounded corner with a first radius R1 (Figure 1: outside corner of α); a second arc section is disposed at a joint of the intermediate straight section and the second side plate (Figure 1: β), a rounded corner of the second arc section is a second rounded corner with a second radius R2 (Figure 1: inside corner of β) and R1 > R2 (Figure 1: outside corner radius of α is greater than inside corner radius of β).
Regarding claim 10, Su teaches all of the limitations of claim 6, wherein
A first arc section is disposed at a joint of the intermediate straight section and the first side plate (Figure 1: α); a rounded corner of the first arc section is a first rounded corner with a first radius R1 (Figure 1: inside corner of α); a second arc section is disposed at a joint of the intermediate straight section and the second side plate (Figure 1: β), a rounded corner of the second arc section is a second rounded corner with a second radius R2 (Figure 1: inside corner of β) and R1 = R2 (α and β can both be 97°, rendering the radii equal).
Regarding claim 12, Su teaches all of the limitations of claim 1, wherein
When the separating plate has a straight section structure, in the cross section of the heat exchanger, an included angle between the straight section structure and the air blowing surface is the included angle α (see rejection of claim 1 and Figure 1: 21).
Regarding claim 13, Su teaches all of the limitations of claim 1, wherein
The cross section of the heat exchanger is a U-shaped structure and the fan is disposed on a concave side of the U-shaped structure (Figure 1: 30 and 50).
Regarding claim 14, Su teaches all of the limitations of claim 2, wherein
The preset angle is 80° (see rejection of claim 2, 80° is a possible angle for α).
Regarding claim 18, Su teaches all of the limitations of claim 6, wherein
A range of the preset angle is between 55° and 80° (γ can be a range from 10° to 14° and this makes α as claimed 76° to 80°, which is between 55° and 80°).
Allowable Subject Matter
Claims 3-5, 8-9, 11, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763